Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 15/931,194 has claims 1-20 pending.

Priority / Filing Date
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is May 13, 2020.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated June 29, 2020, July 7, 2021, September 15, 2021, November 23, 2021, and March 22, 2022 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1, 4-9, 12-17, 20 are rejected under 35 U.S.C. 103 as being obvious over Guizada et al. hereafter Guizada (Application of Underbalanced Coiled Tubing Drming Technology to Enhance Gas Production in Deep Carbonate Reservoirs, Society of Petroleum Engineers, 2016, pp 1-8), in view of Roger R. Sung hereafter Sung (Pub. No.: US 2019/0114352 A1).

Regarding Claim 1, Guizada discloses a 
receiving, in real-time during a drilling operation, drilling operation data from different sources (Guizada: page 7), the drilling operation data including:
geological formation information recorded during the drilling operation (Guizada: page 3 paragraph 2: The landing process of each lateral is monitored by geosteering group that is correlating on real-time the gamma ray (GR) data measured while drilling with the GR profile from offset wells.; page 6 last paragraph: It can be seen how the initial trajectory has been fine tuned "on the fly" based on findings coming from Biosteering monitoring process on real-time);
micropalaeontological test results of the drilling operation (Guizada:  page 6 paragraph 3: Biosteering monitoring consists of taking and analyzing cutting samples during drilling to observe porosity, lithology and the presence of microfossils);
drilling parameters being used during the drilling operation (Guizada:  page 7 lines 1-3);
cumulative productivity index calculations (Guizada:  page 3 paragraph 4); and
reservoir pressure information of reservoirs encountered during the drilling operation (Guizada:  page 7 lines 2-3: bottom-hole pressure, well-head pressure);
analyzing the drilling operation data to correlate elements of the drilling operation data by time and cumulative depth (Guizada: page 3 paragraph 2: correlating on real-time the gamma ray (GR) data measured while drilling with the GR profile from offset wells);; and
generating, based on the analyzing, a graphical (Guizada: see figure 9 and page 7).
Guizada do not explicitly disclose a computer implemented method and a graphical user
Sung discloses a computer implemented method and a graphical user(Johnston: Figure 1, 2, [0028], [0040]; Sung: [0005], [0033], [0049], [0073]).
Guizada and Sung are analogous art because they are from the same field of endeavor. They both relate to hydrocarbon recovery.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above drilling operation methodology, as taught by Guizada, and incorporating the computer implementation and displaying details, as taught by Sung.
One of ordinary skill in the art would have been motivated to do this modification in order to readily contribute to the quantitative analysis in a digital environment, as suggested by Sung (Sung: [0001]).
Regarding claims 9 and 17, the claims recite the same substantive limitations as claim 1 and are rejected using the same teachings.

Regarding Claim 4, the combinations of Guizada and Sung further discloses the computer-implemented method of claim 1, wherein the geological formation information includes formation tops, formation dipping (Guizada: page 3 paragraph 1: update the geological framework based on actual formation tops; page 6 paragraph 2: Once the top for the target layer was picked).

Regarding claims 12 and 20, the claims recite the same substantive limitations as claim 4 and are rejected using the same teachings.

Regarding Claim 5, the combinations of Guizada and Sung further discloses the computer-implemented method of claim 1, wherein the micropalaeontological test results include a lithological description of micropalaeontological results from cuttings, including rock origin and mineral composition and classification (Guizada: page 6 paragraph 3; Sung: [0029]).

Regarding claim 13, the claim recites the same substantive limitations as claim 5 and is rejected using the same teachings.

Regarding Claim 6, the combinations of Guizada and Sung further discloses the computer-implemented method of claim 1, wherein the drilling parameters include a rate of penetration, a gas rate, pressure readings, and a nitrogen injection rate (Guizada: page 7 paragraph 1).

Regarding claim 14, the claim recites the same substantive limitations as claim 6 and is rejected using the same teachings.

Regarding Claim 7, the combinations of Guizada and Sung discloses the computer-implemented method of claim 1, further comprising:
performing data mining on historical information from previous drilling operations (Sung: [0026], [0027], [0029], [0030]) ;
analyzing, based on the data mining, the historical information (Sung: [0026], [0027], [0029], [0030], [0047]); and
updating, based on the analyzing, algorithms for determining lateral placement and increasing reservoir contact (Sung: [0026], [0047], [0073]).
Motivation to combine Sung with Guizada is the same as Claim 1.

Regarding claim 15, the claim recites the same substantive limitations as claim 7 and is rejected using the same teachings.

Regarding Claim 8, the combinations of Guizada and Sung discloses the computer-implemented method of claim 1, further comprising providing a three-dimensional (3D) visualization based on an advanced artificial intelligence (AI) algorithm used to predict high-productive layers ahead of a bit during a drilling operation (Sung: [0072], [0073]).
Motivation to combine Sung with Guizada is the same as Claim 1.

Regarding claim 16, the claim recites the same substantive limitations as claim 8 and is rejected using the same teachings.
	


5.	Claims 2-3, 10-11, 18-19 are rejected under 35 U.S.C. 103 as being obvious over Guizada et al. hereafter Guizada (Application of Underbalanced Coiled Tubing Drming Technology to Enhance Gas Production in Deep Carbonate Reservoirs, Society of Petroleum Engineers, 2016, pp 1-8), in view of Roger R. Sung hereafter Sung (Pub. No.: US 2019/0114352 A1), further in view of Paul J. Johnston hereafter Johnston (Pub. No.: US 2013/0144531 A1).

Regarding Claim 2, the combinations of Guizada and Sung discloses the computer-implemented method of claim 1.
The combination, however do not explicitly discloses 
wherein the graphical user display includes multiple plots correlated as a function of cumulative depth over time.
Johnston discloses:
 wherein the graphical user display includes multiple plots correlated as a function of cumulative depth over time (Johnston: Figure 3, [0055]: correlation widget).
Guizada, Sung and Johnston are analogous art because they are from the same field of endeavor. All of them relate to hydrocarbon recovery.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above computer implemented drilling operation methodology, as taught by the combinations of Guizada and Sung, and incorporating the use of different display widgets, as taught by Johnston.
One of ordinary skill in the art would have been motivated to do this modification in order to generates a single graphical user interface (GUI) populated with dynamically generated parameters based on the sensor signals, as well as static information and dynamically updated uncertainty assessments., as suggested by Johnston (Johnston: abstract).

Regarding claims 10 and 18, the claims recite the same substantive limitations as claim 2 and are rejected using the same teachings.

Regarding Claim 3, the combinations of Guizada, Sung and Johnston further discloses the computer-implemented method of claim 2, wherein the multiple plots include individual tracks comprising:
a first track plotting an instantaneous gas rate while drilling, a cumulative Pl, and lateral limits (Guizada:  page 7 paragraph 1; Johnston: Figure 3, [0042]-[0053]: display widget).;
a second track plotting pressures including a bottom-hole pressure, a wellhead pressure (Guizada:  page 7 paragraph 1; Johnston: Figure 3, [0040]-[0053]),
and a differential pressure between an expected reservoir pressure and the bottom-hole pressure (Guizada:  page 7 paragraph 1; Johnston: Figure 3, [0040]-[0053]);
a third track plotting a rate of penetration and a nitrogen pumping rate (Guizada:  page 7 paragraph 1; Johnston: Figure 3, [0040]-[0053]);
a fourth track plotting a choke size opening and formation tops associated with field
geology descriptions (Guizada:  page 7 paragraph 1; Johnston: Figure 3, [0040]-[0053]); and
a fifth track plotting micropal output (Guizada:  page 7 paragraph 1; Johnston: Figure 3, [0040]-[0053]).
Motivation to combine Guizada, Sung and Johnston is the same as claim 2 and claim 1.

Regarding claims 11 and 19, the claims recite the same substantive limitations as claim 3 and are rejected using the same teachings.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Woodward et al. (Pub. No.: US 2015/0240616 A1) relates to methods and systems of geosteering or geological operation and provide for improved or more accurate data and/or virtualizations in the horizontal and/or vertical directions
Bjørn Harald Fotland  (Pub. No.: US 20170167254 A1) teaches a computer-based method of optimizing a sedimentary flow simulation by providing seismic data for a geological volume.
Li et al. (Patent No:. US 11352879 B2) conceptually presents predicting the maturity of a source rock that includes obtaining a plurality of data of a sample source rock from a plurality of data acquisition devices placed in vicinity of the sample source rock and analyzing the received data using a predictive correlation to determine maturity of the sample source rock.
Canady et al. (Pub. No.: US 20180238148 A1) discloses computing lithofacies probabilities by using lithology proximity models. Log data related to a plurality of depths of a formation penetrated by a wellbore can be first gathered. Then, for each depth of the formation, distance measures of the log data relative to lithofacies responses of the lithology proximity models can be obtained.

7.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146